 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7
     Attorney for Patrick Ryan
 8
 9                               UNITED STATES DISTRICT COURT

10                                       DISTRICT OF NEVADA
11
     UNITED STATES OF AMERICA,                           Case No. 2:18-mj-829-CWH
12
                   Plaintiff,                            STIPULATION TO MODIFY
13                                                       CONDITIONS OF PRETRIAL
            v.
14                                                       RELEASE
     PATRICK RYAN,
15
                   Defendant.
16
17          COMES NOW the defendant, Patrick Ryan, by and through his counsel of record,
18   Andrew Wong, Assistant Federal Public Defender, and Christopher Burton, Assistant United
19   States Attorney, hereby submit this stipulation to modify Mr. Ryan’s conditions of pretrial
20   release.
21          DATED this 4th day of October, 2018.
22                                                 RENE L. VALLADARES
                                                   Federal Public Defender
23
24                                           By: /s/ Andrew Wong
25                                               ANDREW WONG
                                                 Assistant Federal Public Defender
26                                               Attorney for Patrick Ryan
 1
 2                                    POINTS AND AUTHORITIES
 3          1)      On September 24, 2018, Mr. Ryan was released on a personal recognizance bond
 4   with conditions. See PR Bond, ECF No. 6. Condition 20 of Mr. Ryan’s pretrial release restricts
 5   his travel to the state of Nevada.
 6          2)      Mr. Ryan has informed defense counsel that he has a job interview that will
 7   require him to travel out of state. If hired, Mr. Ryan’s employer could require him to travel out
 8   of state as part of his employment. Mr. Ryan seeks to modify his conditions to permit travel
 9   outside of Nevada with preapproval from his pretrial services officer.
10          3)      Pretrial Services Officer Emily McKillip has no opposition to modifying
11   Mr. Ryan’s conditions of pretrial release. Mr. Ryan has been fully compliant since being
12   released under pretrial services supervision.
13          4)      The government also has no opposition to this request.
14          Dated this 4th day of October, 2018.
15
16    RENE L. VALLADARES                                DAYLE ELIESON
      Federal Public Defender                           United States Attorney
17
18       /s/ Andrew Wong                                   /s/ Christopher Burton
      By_____________________________                   By_____________________________
19    ANDREW WONG                                       CHRISTOPHER BURTON
      Assistant Federal Public Defender                 Assistant United States Attorney
20
21
22
23
24
25
26



                                                       2
 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                           Case No. 2:18-mj-829-CWH
 5                  Plaintiff,                           PROPOSED ORDER
 6          v.
 7   PATRICK RYAN,
 8                  Defendant.
 9
10
            IT IS HEREBY ORDERED that Defendant Patrick Ryan’s pretrial release conditions
11   are modified to permit travel outside the state of Nevada with preapproval from his pretrial
12   services officer.
                        5
13          DATED this _____ day of October, 2018.
14
15
16
                                                   UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26



                                                     3
 1                         CERTIFICATE OF ELECTRONIC SERVICE

 2          The undersigned hereby certifies that he is an employee of the Federal Public Defender
 3   for the District of Nevada and is a person of such age and discretion as to be competent to
 4   serve papers.
 5          That on October 4, 2018, he served an electronic copy of the above and foregoing
 6   UNOPPOSED MOTION TO MODIFY CONDITIONS OF PRETRIAL RELEASE by
 7   electronic service (ECF) to the person named below:
 8
 9                         DAYLE ELIESON
                           United States Attorney
10                         CHRISTOPHER BURTON
                           Assistant United States Attorney
11                         501 Las Vegas Blvd. South
                           Suite 1100
12                         Las Vegas, NV 89101

13                                                /s/ Brandon Thomas
                                                  Employee of the Federal Public Defender
14
15
16
17
18
19
20
21
22
23
24
25
26



                                                      4
